UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-1771



NAFI NDIAYE,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   May 28, 2008                   Decided:   June 19, 2008


Before WILKINSON, MICHAEL, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICES OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner. Jeffrey S. Bucholtz, Acting Assistant
Attorney General, Michael P. Lindemann, Assistant Director, Ethan
B. Kanter, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Nafi   Ndiaye,    a   native     and   citizen   of    Mauritania,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying her motion to reopen and reconsider.                   We

have reviewed the record and the Board’s order and find that the

Board did not abuse its discretion in denying Ndiaye’s motion. See

8 C.F.R. § 1003.2(a) (2008). Accordingly, we deny the petition for

review for the reasons stated by the Board.                 See In Re: Ndiaye

(B.I.A. July 11, 2007). We dispense with oral argument because the

facts   and    legal   contentions     are     adequately   presented      in   the

materials     before   the     court   and     argument   would     not   aid   the

decisional process.



                                                               PETITION DENIED




                                       - 2 -